Citation Nr: 1619868	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  04-41 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to June 16, 2009. 



REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Esq.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1981 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.     

On September 2011, the Board remanded the issue of entitlement to a compensable rating for dermatographism, to afford the Veteran a requested Board hearing.  In November 2013, the Veteran withdrew his hearing request in writing, indicating that he no longer wished to attend a hearing.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2015).

In February 2014, the Board remanded the case for further development regarding the issues of entitlement to service connection a neurologic disability of the right lower extremity (other than lumbar radiculopathy), service connection for a neurologic disability of the upper extremities, entitlement to TDIU, and entitlement to an increased rating for dermatographism and left foot neuropathy.  

In a February 2015 decision, the Board denied entitlement to a compensable rating for dermatographic urticaria for the period prior to August 21, 2014, and denied entitlement to a rating in excess of 10 percent on or after August 21, 2014.  In addition, the Board denied a rating in excess of 10 percent for left foot neuropathy.   Furthermore, the Board remanded the issue of entitlement to TDIU for further development.  

In an April 2015 rating decision, the RO granted TDIU, effective June 16, 2009, and issued a Supplemental Statement of the Case (SSOC).  In December 2015, the Veteran's representative indicated that the Veteran seeks entitlement to TDIU prior to June 16, 2009.  Thus, the issue of entitlement to an effective date prior to June 16, 2009, for TDIU is currently before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The record in this case shows that the Veteran's raised the issue of entitlement to TDIU in July 2011.  Specifically, the Veteran's representative asserted, among other things, that the Veteran's back and legs alone rendered him unable to care for himself, let alone work.  At the time the Veteran raised the issue of TDIU, he had an appeal pending for, among other things, a disability rating in excess of 20 percent for left knee degenerative joint disease and a disability rating in excess of 10 percent for left foot neuropathy, both effective January 18, 2007.  See November 25, 2008 rating decision; February 2014 Board Decision; see also Rice v. Shinseki, 22 Vet.App. 447, 453 (2009) (holding that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.").         

As noted above, in an April 2015 rating decision, the AOJ granted the Veteran's claim for TDIU, effective June 16, 2009.  In its decision, the AOJ noted that the Veteran met the schedular percentage requirements on that date for a total rating based on individual unemployability as set forth in 38 C.F.R. § 4.16(a).  Prior to that date, service connection had been in effect for multiple disabilities, but the combined disability rating had been less than the schedular requirements delineated in 38 C.F.R. § 4.16(a).

The Veteran's representative has appealed the effective date assigned by the AOJ, asserting that the Veteran first raised the issue of entitlement to TDIU in February 2004.  The record reflects that the Veteran has been unemployed since March 2001, and the Veteran has asserted that his service-connected disabilities have rendered him unable to obtain gainful employment.  To this extent, the record contains evidence suggesting that he may be entitled to an award of a total rating based on individual unemployability prior to the June 16, 2009, effective date assigned on an extraschedular basis.

The Board notes that the Veteran does not meet the schedular requirements for TDIU prior to June 16, 2009, under 38 C.F.R. § 4.16(a).  Nevertheless, TDIU may be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, the Board cannot consider such entitlement in the first instance.  Rather, the claim must be referred to Director of VA's Compensation Service for initial consideration.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted).  Thus, the Board finds that a remand is required for such referral.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer issue of TDIU to the VA Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of a total rating based on individual unemployability due to service-connected disabilities on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) for the period prior to June 16, 2009.   The response must be associated with the Veteran's file.

2.  After the development requested above is completed, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




